Citation Nr: 1453431	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-20 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia.

2.  Entitlement to an initial compensable disability rating for a headache disability.

3.  Entitlement to an initial compensable disability rating for chronic diarrhea.  


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from October 2003 to April 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

Development is required to obtain all, outstanding records pertaining to the claims, notably all VA treatment records dated from July 2010 to February 2011 and April 2012, forward, and any records in the possession of the Social Security Administration (SSA).  See December 2011 VA treatment record (referencing intent to apply for disability benefits).  

Furthermore, additional VA examinations are needed to determine the impairment associated with the disabilities due to the amount of time since the most recent examinations, which were conducted in 2010.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.  

2.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims, to include any outstanding, relevant VA treatment records dated from July 2010 to February 2011 and April 2012, forward.  The Veteran should be asked about the existence and location of any relevant private treatment records. 

3.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the impairment associated with the fibromyalgia.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the Veteran's fibromyalgia on his occupational functioning.  The rationale for all opinions expressed must be provided.

4. Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the impairment associated with the headache disability.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the Veteran's headaches on his occupational functioning and economic adaptability.  The rationale for all opinions expressed must be provided.

5.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's diarrhea.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the disability on his occupational functioning.  The rationale for all opinions expressed must be provided.

6. Undertake any other indicated development.

7.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


